Slidell, O. J.
This is an action brought against O' Gonnor, by the syndic of his creditors, to recover from him certain movables and a certain amount of money, alleged to have been in his hands at the date of his cessio bonorwm, and fraudulently withheld from his surrender. The defendant filed an exception to the effect, that no charge of fraud touching his proceedings in surrender, could be inquired into in this action, alleging also that no opposition was made within the ten days in the insolvent proceedings. We think the exception was properly disregarded. The cash and other property which an insolvent has in his hands, at the time of his cession, belong by virtue thereof to his creditors, and if he retains them, the syndic may, by ordinary action, compel him to deliver them. In this case, the District Judge was satisfied that the insolvent had in his hands at the time of his surrender, goods and money collected a few days previous, and we see no reason to disturb his conclusion. Judgment affirmed, with costs.